AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of December, 2007, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the “Fund Administration Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series, The American Trust Allegiance Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund and amend the fees; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit B is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title:President Title:Executive Vice President 1 Exhibit B to the AST Fund Administration Servicing Agreement Name of Series Date Added The American Trust Allegiance Fund 11/18/2002 The American Trust Energy Alternatives Fund on or after 12/12/2007 For the services rendered by USBFS under this Agreement, the Fund(s) listed herein shall pay USBFS compensation as set forth in the Fee Schedule below: FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE at December, 2007 Basis Points Average Net Millions []%First $50 million []%Next $50 million []%Next $50 million []%Next $50 million, and thereafter Per Fund Annual Minimum $[] First Fund $[] each successive fund Advisor’s Signature below acknowledges approval of the fee schedule above. American Trust Investment Advisors, LLC By: /s/ Paul H. Collins Printed Name: Paul H. Collins Title: President Date:
